Per Curiam,
. On the call of the list, at the opening of the term, it was announced that this cause would be submitted upon briefs. Pursuant to. this announcement copies of. the printed case and briefs were filed with the sergeant-at-arms. It appears, however, upon an inspection of the brief submitted on behalf of the plaintiff in error, that it is presented by a member of tlie bar who has not, as yet, been licensed to practice as a *230counselor-at-law. This court will not receive such a brief. The cause stands, therefore, as if, notwithstanding the stipulation to submit it upon briefs, under the rule,, the plaintiff in error had entirely failed to comply with that stipulation.
The defendant in error is entitled to proceed as if no brief had' been filed by dris adversary.